Citation Nr: 0609957	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  95-21 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to July 1946 
and from January 1948 to May 1966.

This claim is on appeal from the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in November 2003 and July 
2004 for further development and is now ready for 
disposition.


FINDINGS OF FACT

1.  The veteran died in September 1994 at the age of 68.  
According to the Certificate of Death, the cause of the 
veteran's death was listed as renal failure due to diabetes 
mellitus.  There was no autopsy performed.

2.  The appellant is the veteran's surviving spouse.

3.  At the time of the veteran's death, service connection 
had not been established for any service-connected 
disabilities. 

4.  The disorders that resulted in the veteran's death, renal 
failure and diabetes, had their onset long after service and 
were unrelated to the veteran's military service or any 
incident thereof.


CONCLUSION OF LAW

Neither renal failure nor diabetes mellitus were incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1113, 
1131, 1310, 5103A, 5103(a) (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that the veteran was 
treated for diabetes while on active duty.  She maintains 
that his diabetes lead to renal failure which caused his 
death.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required where the condition 
noted during service (or in the presumptive period) is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Further, service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).    

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board notes that the veteran died 
in September 1994 at the age of 68.  The cause of death was 
listed as renal failure due to diabetes mellitus.  He was not 
service connected for any disabilities at the time of his 
death.  

While the appellant asserts, in essence, that the veteran 
should be service-connected for diabetes, the evidence does 
not show complaints of, treatment for, or diagnosis of 
diabetes or renal failure for many years after military 
discharge.  Specifically, service medical records are 
negative for complaints of, treatment for, or diagnosis of 
diabetes mellitus or a kidney disorder of any kind.  

Next, while the appellant contends that the veteran was 
treated for diabetes mellitus shortly after discharge, the 
medical evidence does not reflect a diagnosis of diabetes 
until the early 1970s.  Of note, a VA hospital summary dated 
in 1982 indicated that the veteran had "adult onset diabetes 
times nine years."  This would date the diagnosis of 
diabetes mellitus to approximately 1973, approximately 7 
years after separation from service.  Therefore, the Board 
places significant probative value on the absence of a 
diagnosis of diabetes for many years after military 
discharge.  

Further, the evidence does not show symptoms associated with 
renal failure until 2 years before the veteran's death.  The 
terminal hospital note indicates that the veteran developed 
renal failure as a result of diabetes approximately two years 
prior to his death.  He had refused dialysis and had 
continued to do poorly.  Approximately one week prior to his 
death, he was hospitalized because he was increasingly less 
responsive.  He continued to refuse dialysis and died 
approximately one week later.  

Significantly, none of the veteran's treating physicians ever 
attributed his diabetes or renal failure to military service.  
There is simply no clinical evidence of record which supports 
the appellant's contention that the veteran had diabetes or 
renal failure, or symptoms reasonably attributable thereto, 
as a result of military service.  

The Board has considered the appellant's contention that the 
veteran developed diabetes as a result of military duty.  
However, the mere contentions of the appellant as to a 
medical relationship, no matter how well-meaning, without 
supporting medical evidence will not support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  The appellant lacks the medical expertise to 
offer an opinion as to a diagnosis, as well as to medical 
causation of any medical disability.  

Accordingly, the appellant's claim for entitlement to service 
connection for the cause of the veteran's death is denied.  

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his or 
her representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The appellant was notified of the 
VCAA as it applies to her present appeal by correspondence 
dated in July 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in July 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the appellant in 
December 2005.  The appellant has been provided every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  

The VCAA notice letter provided to the appellant generally 
informed her of the evidence not of record that was necessary 
to substantiate her claim and identified which parties were 
expected to provide such evidence.  She was notified of the 
need to give to VA any evidence pertaining to her claim.  
There is no allegation from the appellant that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of this claim.  In July 2003, she related that 
she had no more evidence in her possession to submit.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, she was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  She was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the December 2005 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The appellant has not claimed that VA has failed to comply 
with the notice requirements of the VCAA and the Board finds 
that the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the appellant's service 
records have been obtained.  Further, the appellant was asked 
to provide VA with medical evidence or doctors' statements 
regarding her claim.  Multiple attempts were made to 
associate medical records with the claims file, including 
several groups of private medical records; however, multiple 
records have either been destroyed or are no longer 
available.  Therefore, the Board concludes that additional 
attempts to obtain these records would be futile.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  In 
this case, the medical evidence does not support the 
appellant's claim.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.




ORDER

The claim for entitlement to service connection for the cause 
of the veteran's death is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


